Citation Nr: 1823830	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-38 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Decatur, Georgia


THE ISSUES

1.  Entitlement to service connection for general arthritis of the shoulders.

2.  Entitlement to service connection for general arthritis of the hands.

3.  Entitlement to service connection for general arthritis of the hips.

4.  Entitlement to service connection for general arthritis of the arms.

5.  Entitlement to service connection for sleep apnea.


REMAND

The Veteran served on active duty from August 1976 to December 1976, from August 1977 to September 1977, and from July 1978 to July 1986.  


This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of a Department of Veterans' Affairs (VA) Regional Office (RO).  In August 2013, the Board remanded this matter for further evidentiary development.  The Veteran testified at a Board hearing before the undersigned in April 2017.

Arthritis

The Veteran contends that she has developed arthritis of her shoulders, hands, hips, and arms due to contracting rubella in service.  Service treatment records confirm that the Veteran was diagnosed with rubella in service.

VA treatment records indicate the Veteran has since been diagnosed with generalized osteoarthritis and generalized osteoarthrosis.

Following the April 2017 Board hearing, the Veteran submitted research articles suggesting a relationship between rubella and arthritis.  For example, one research articles indicates that arthralgia or arthritis may occur in up to 70 percent of adult women who contract rubella.  To date, a VA opinion has not been obtained that considers the evidence of record.  Based on the foregoing, the Board has determined that the evidence of record meets the minimum threshold for obtaining a VA examination at this time.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Sleep Apnea

The Veteran asserts that she has sleep apnea that is a result of service and has continued since.  She testified that she suffered from sleeping problems in service, often suffered from fatigue and headaches in service, and that fellow service-members complained about her snoring.  VA treatment records reflect treatment for obstructive sleep apnea.  The Veteran has not been afforded a VA examination in order to determine the etiology of her claimed sleep apnea.  In light of these contentions, the Board has determined that the evidence of record meets the minimum threshold for obtaining a VA examination at this time.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records.

2. Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature, onset, and etiology of any arthritis found to be present in the shoulders, hands, hips, and arms.

(i) The examiner should identify the joints in which the Veteran has a diagnosis of arthritis. 

(ii) Then for each joint diagnosed with arthritis, the examiner is asked to state whether the arthritis at least as likely as not (a degree of 50 percent probability or higher) had its onset in service, manifested within one year of separation from service, or is otherwise related to service.

In doing so, the examiner must specifically opine as to whether it is at least as likely as not that the arthritis is a derivative, complication or residual of the Veteran's in-service diagnosis of rubella.  In providing this opinion, the examiner must address the significance of the article submitted by the Veteran discussing rubella and arthritis

The examination report must include a complete rationale for any opinion provided.

3. Schedule the Veteran for a VA examination by an appropriate medical professional to obtain an opinion regarding her service connection claim for sleep apnea.  The selected examiner is asked to address whether the Veteran's current sleep apnea at least as likely as not (a degree of 50 percent probability or higher) manifested during a period of active service or is otherwise the result of disease or injury in service.

The examiner is advised the Veteran is competent to report her symptoms and history of snoring, fatigue and other sleep problems in service, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  Rejecting the reports solely on the basis that such complaints are not documented in the Veteran's service treatment records will be deemed an insufficient reason to reject the reports.

The examination report must include a complete rationale for any opinion provided.

4. Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	S. Gordon, Associate Counsel

Copy mailed to:  The American Legion

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

